     Case 8:18-cr-00492-JDW-JSS Document 42 Filed 03/25/19 Page 1 of 3 PageID 128


                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                         CLERK’S MINUTES

CASE NO. 8:18-cr-492-T-27JSS                               DATE: March 25, 2019
HONORABLE JAMES D. WHITTEMORE                              INTERPRETER: N/A
                                                           LANGUAGE:
UNITED STATES OF AMERICA                                   GOVERNMENT’S COUNSEL:
                                                           Natalie H. Adams, AUSA
v.
                                                           DEFENDANT’S COUNSEL:
BREANNA KNIGHTS (Custody)                                  Jeffrey G. Brown, CJA
COURT REPORTER: Sharon Miller                              PROBATION OFFICER: Dee Mosley
TIME: 1:51 P.M. – 2:57 P.M.                                TOTAL: 1 Hour, 6 Minutes
DEPUTY CLERK: Charmaine A. Black                           COURTROOM: 13B

PROCEEDINGS: CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

The defendant pled guilty to Counts Two and Seven of the Indictment.

The guilty plea has been accepted and the Court has adjudged the defendant guilty of those offenses.

For the reasons articulated on the record, the defendant’s objection to paragraph 29 of the PSR is
overruled.

The defendant’s objections to paragraphs 17, 29 and 31 of the PSR is overruled.

The defendant’s objection to paragraph 40 of the PSR is sustained.

The defendant’s objection to paragraphs 41, 42, 43 and 44 of the PSR are withdrawn.

The defendant’s objection to paragraph 45 is overruled.

The Government’s motion for the additional level for acceptance of responsibility is Granted.

Defense counsel addresses the Court.

Government’s counsel addresses the Court.

The defendant addresses the Court.

The defendant requests a downward variance.

For the reasons set forth on the record, the Court sentences the defendant as follows:
     Case 8:18-cr-00492-JDW-JSS Document 42 Filed 03/25/19 Page 2 of 3 PageID 129



Imprisonment: 36 months. This term consists of a 36-month term as to Count Two and a 36-month term
as to Count Seven, all such terms to run concurrently.

Supervised Release: 3 years. This term consists of a 3-year term as to Count Two and a 3-year term as to
Count Seven, all such terms to run concurrently.

Standard terms and conditions apply.

Special conditions:

1.     The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
       follow the Probation Officer’s instructions regarding the implementation of this court directive.
       Further, the defendant shall contribute to the costs of these services not to exceed an amount
       determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
       Services. During and upon completion of this program, the defendant is directed to submit to
       random drug testing.

2.     The defendant shall participate in a mental health treatment program (outpatient and/or inpatient)
       and follow the Probation Officer’s instructions regarding the implementation of this court
       directive. Further, the defendant shall contribute to the costs of these services not to exceed an
       amount determined reasonable by the Probation Office’s Sliding Scale for Mental Health
       Treatment Services.

3.     The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

4.     The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The
       Court orders the defendant to submit to random drug testing not to exceed 104 tests per year.

Fine is waived.

Special Assessment: $200.00 to be paid immediately.

Court’s recommendations to the Bureau of Prisons:

          Designation at Coleman Federal Correctional Institution or the closest facility for women to
           Kingsland, Georgia; and

          If eligible, the defendant shall be allowed to participate in the 500-hour Residential Drug Abuse
           Program (RDAP). The Court adopts as its factual findings in support of this recommendation,
           paragraphs 63 through 66 of the Presentence Investigation Report. The Court also notes that
           in October 2018, the defendant was also diagnosed with opiate use disorder and substance
           abuse treatment was recommended.

The defendant is advised of her right to appeal and to counsel on appeal.




                                                    2
  Case 8:18-cr-00492-JDW-JSS Document 42 Filed 03/25/19 Page 3 of 3 PageID 130


GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING:


Total Offense Level          17

Criminal History Category:   IV

Imprisonment Range           37 months – 46 months

Supervised Release Range     3 years

Restitution:                 N/A

Fine Range                   $10,000.00 - $2,000,000.00

Special Assessment           $200.00




                                            3
